Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 14, 2010, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant worked as a receptionist at a law firm for two weeks. Shortly after she was hired, she was absent for one week because she was sick. She did not report to work the following week because her adult son had been admitted to the hospital. Claimant missed a number of days of work and could not provide the employer with a date that she could return to work because she felt that she needed to stay home with her son following his discharge from the hospital. She ultimately resigned from her position due to family problems. The Unemployment Insurance Appeal Board disqualified her from receiving unemployment in*1558surance benefits upon finding that she voluntarily left her employment without good cause. Claimant appeals.
Claimant testified that she was experiencing problems not only with her son who had been admitted to the hospital, but also with another adult son who was mentally disabled and distraught over the situation. She stated that she could not report to work because she needed to address these problems. She composed an e-mail indicating that her family was her priority and that she was resigning from her position. Notably, she did not provide any medical documentation establishing that she received medical advice to stay home with either of her sons (see e.g. Matter of Tetlow [Commissioner of Labor], 47 AD3d 1042, 1043 [2008]). Under these circumstances, substantial evidence supports the Board’s finding that claimant left her job for personal and noncompelling reasons (see e.g. Matter of Stewart [Commissioner of Labor], 275 AD2d 552 [2000]; Matter of Mancini [Sweeney], 221 AD2d 794 [1995]). Therefore, we find no reason to disturb its decision.
Cardona, EJ., Peters, Rose, Malone Jr. and Stein, JJ., concur. Ordered that the decision is affirmed, without costs.